DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	This action is in response to the communication filed on January 9, 2021.  Claims 1-6 were originally received for consideration.  Per the received amendment, claims 2-6 have been cancelled.
2.	Claims 1 is currently pending consideration. 

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.
5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the 
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.

8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the 


Response to Arguments

Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  The Applicant provided amendments, but must also point out how the newly amended claim overcomes the cited prior art.  The Examiner will consider the amendments in relation to the newly amended claim 1. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Note:  112 2nd rejections are directed towards matters of clarity and scope of the claims.  A claim must be definite and limited in scope. 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (U.S. Patent Pub. No. US 2017/0091062) in view of Butler et al. (U.S. Patent 9,549,319) in further in view of Lapidous (U.S. Patent Pub. No. US 2015/0189511). 

Regarding claim 1, Nishikawa discloses:
	A method and use of software and hardware of a payment card POS device to scan and collect information about surrounding Wi-Fi networks (paragraphs 0020-0025, 0031, 0037:  each POS terminal is connected to the access point, and the POS exchanges information with the mobile router);
	transmit collected data electronically to a centralized repository (paragraph 0085:  triggers log collection section to output collection target logs stored in a log store region);
	
Nishikawa discloses a POS terminal which scans and locates a mobile router to connect (paragraph 0027).  There is a collection program which collects logs based on different targets (paragraphs 0033-0035).  The POS terminal connects based on a SSID (paragraphs 0037-0039) and each POS terminal stores the SSIDs of the access point assigned to each POS terminal located in the store (paragraphs 0048-0049).  However, Nishikawa does not explicitly disclose scanning and collecting information about Wifi-networks to process risks, wherein the information collected includes SSIDs, BSSIDs, channels and frequency, encryption types, and signal strengths of the surrounding Wifi networks.  In an analogous art, Butler discloses transmitting beacon frames between a POS device and a user device (payment card) (column 1, line 63 – column 2, line 33).  The beacon frames contain information such as power level (signal strength), SSID, BSSID and encryption information (column 2, lines 20-33, column 4, lines 40-45, and column 9, lines 2-10).  The information from the beacon frames is then analyzed to determine a confidence value and therefore, if the communicating party is trustworthy (column 10, lines 1-30).  It would have been obvious to incorporate the beacon frame scanning and collecting of Butler in the system of Nishikawa so that the computing device can determine whether to avoid the second device (column 10, lines 50-55).
SSID, BSSID , encryption type and communication channel for each beach and sends a report containing this information to a remote server which stores this information in a database (Lapidous:  paragraph 0037,0083-0084, 0097-0098) along with other characteristics of the AP (frequency of reconnects, data rates, signal strength) (Lapidous:  paragraph 0052).  The server then can generate a risk assessment report and send the report back to the requesting device delineating the security risks with a certain access point (Lapidous:  paragraph 0059). 
The combination of Nishikawa, Butler and Lapidous do not explicitly disclose analyzing data to determine unexpected or incorrected access point hardware types.  The combination does disclose analyzing BSSID (see above citations of Lapidous and Butler) which is a hardware address of an access point.  In an analogous art, Hernacki discloses collecting information and analyzing the collecting information about the access point to determine if the access point is a rogue access point (column 2, lines 27-42).  This information can include whether the access point is an access point type sanctioned by an organization (column 2, lines 27-42).  It would have been obvious to add another factor to the factors considered by the combination of Nishikawa, Butler and Lapidous so that only access point types that are sanctioned can by connected to by a device (Hernacki:  column 2, lines 27-42). 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KAVEH ABRISHAMKAR/
02/24/2021Primary Examiner, Art Unit 3649